IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Salieri Group, Inc.,                          :
                                 Appellant    :
                                              :
      v.                                      :
                                              :
Beaver County Auxiliary Appeal                :
Board, County of Beaver, Big                  :
Beaver Borough, and Beaver                    :
Falls School District                         :   No. 781 C.D. 2015



                                       ORDER



             NOW, February 18, 2016, upon consideration of appellant’s application

for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge